Abatement Order filed February 14, 2019.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00823-CV
                                  ____________

                               IN RE EXPUNCTION


                       On Appeal from the 55th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2018-41949


                             ABATEMENT ORDER

      The reporter’s record in this case was due October 29, 2018. See Tex. R. App.
P. 35.1. The record was not filed. On December 20, 2018, this court ordered the
court reporter to file the record within 15 days. When the court reporter failed to file
the record as ordered, on January 22, 2019, this court ordered the court reporter to
file the record within 15 days and instructed the court reporter that if the record was
not filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. The record has not been filed with the court. The
trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered, we issue the following order.

      We direct the judge of the 55th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date of
this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated, and the trial court
need not hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.